Kellogg, J.
This action was tried by the court without a jury. It presents the single question as to whether a stockholder in an insolvent corporation may bring an action at law against another stockholder on a liability created by failure to file a certificate and have the same recorded in the county clerk’s office, showing the entire capital stock to have been paid in, as provided by the Laws of 1848. It seems to have been well settled in this State, by decisions of the courts, which have been uniform so far as the same question has arisen, that no such action will lie. Convincing reasons why such an action will not lie were given in the case of Bailey v. Bancker, 3, Hill, 188. I think the plaintiff in this case must be relegated to his action in equity against all stockholders, and that this complaint should be dismissed, with costs.